OFFICE OF THE ATTORNEY GENERAL OF TEXAS \-..
f                              AUSTIN



    mmorable C. R. csme8s
    stete hattar ana lrftiaibnl~pv~pert
    huctln;'Patar
                                           A
    Pear slrz.
~onsmblo U.8. Usma@,                 Ps@. 8


              =(S) Xi       your8e CsestIe8 1.Is La
                                    aaewbf
      the   negative,           lees1 f6r the Bssd
                            weuld It     be
      to pay an AssIstant~eoro8ary a salaryof )8,000.00
      per par rroi th88a rtrnas, ii st40h8~10~ usfe
      m3f;mrlaea fir 1~ the prevalllngapproprlatIon

              "(4) Xi yeur aaswer to wsstien          1 18 ia tbs
      nsgstilre,        would the
                         apesfslprorlsIonsgQ~Srn1~
               lxpaasos under ths pmelllsg appro-
      trcrtellng
      priotlonbill apply to the expense80000stof the
      AssLstant-Seeretem *ia r-s thsss rui?-
             IBs Xxulsstlon Fee, tba Re-exsmfmaflon
                                                  hr(Jsslor),
ena thh,Rr-sxsslnmtlonfse (?!a11
                               or lFlml) srs sutbsrlssd
bf Art. #Ml; the Rulproo8l tse is arthorlud by Art. 4Wor
srd the Psrtlalxssm$nstIonmm (funior)md Psrtlslmm-
lsutloa Fse (?Issl)a r elutbarlm4 by Arh 480%  PO these
ises the pr~rlslensor Art. WDL quote&bo;low, spplp
             *The fund ‘re~llmedr-            the *forawl&   rses aball
      be sppllsdibat to the payment Of nsssssrrysz-
      psnsu of the bomd 0r exealnen; aa7 muinl~
      funds shell be spplledby the order or the besrl UB
      oonpsssstlsgPrbsm ot tbo bear8 1, prpp0rt1011 to
      their I&on.*
            ft   is OBly "'pcrbllo
                                 pbllles"rbish srs witkin     tb+
pmrIrIoss of Oonst. Art. 8, woo 6 roqulrlng lp roprl8$108
by the Le,gislWirsas 8utborltyiOr their apeml fttkre          or
disburssaeat.Lfkd8e OQIY 'publlsii&b&~* BOO&b!@as-
pocltsQIn ths Stste Tmssutl~ Wblle the sutbsrltyto
oollsstthe a3~e-ssentlone6      fess is spoairloall~oonterrsd
upsn the BosrQ by the Le&lsturo, tbe fees am nst~osl-
1eotsQ ror the Stats, bat for the porssssl benefitat the
i.sdlrIQosl    msmbsrs of tbs &mid. The Beard nsabers sre
eoapeasste4     fox their senloos and rslmbonaQ for La&&r
expensesby the fees nhieb they are l~8brlaed bf Art. MOE,
80 oolleet     cad retain.  3Inoe tbsss be8 are not caltseted
for tbo ~tsts, they are not *pub118mnlssw, nood ast be
taxnsd twax to the Sate Treacrwerand a0 not ropaira l
bfeanlslapproprlatlon      as a 00naitien preoddaat to their
expen41tOrsq
             As to       these fsss, your guemtlona me amwere
aa roii+3wsr
                                                                      ... .-
                                                                               Q*;i’Z




              1. Buoh ises nee4 tmt be dqnwlt#   In tbe ateta
~aoryr
              8. Ro answer reaulrod.
              s. The Bo8rdmsy p8f sn Asslstant+3soret*~s sslsrf
at #I!,OOO.OO
            per year    from sueb fbes, slaos no l
                                                 pprsprlatlond
th8r8n f8 ne0088arf~
          1, Ws+ella6 sxpessellmltstlsnsunder tha eummt
lppraprIrtIanbill do not spply to the Baarilin the srpsdltors
OS these fees~
            Tl~slmt thru fess lists4msst be Uutt      with saprately
in tais   oplnlsn.
          ft 18 a rrolll8r principle of lsw shat the rl*b of s
pub110 orflosrts ohsrges tse.for MS s~~loss YJ mt rest      ln
Implloa8~on,  but mart be lxpresslfoosferzsuby 1s~. %a otfleer
rt mot slslm or resoh 8nr money withmat a law lmorlti~    him
te ao w, asa elearlr ilxlsigthe mount fo wbleh ho 1s entttlod."
s4 Tea Jur. 811: aimfortT* ROblnwa, 118 lm. 84, 844 88.
6G91 )bOtaazmu Uo. v. Boggeee,1W Tm. 04, lS9 R.'(I*SO68 Rsll-
ma 1. Qarpboll, S9 Tax. W: St8t.ov. Weore, 89 Tn. SB9, %slos
v. B8#rrisGo. [Mr. Ap .) l?Bl,B.Xr 6ll, mfYlm.& LPO dl*W,.~4lT.
See slss @es. 118, Pub P1% plos+    84 T. J. 0, btt.
          Vt~tutes presedblm fsss for:pabllootilbm UT
sttiotlt ooastmdt ,sad bonoe s ri@t to ises WY nst~rssl la
~liOatf8B.”        8& Ti J.   m.8   m.    f$$t,yOt Rod$al*,     118
Ter.   199,   MO i9.W. ES&

                       10 not eattFle4
              *An officer              to tooefte, for thr
periomuee   o? hi@ olflelslduties,my eompaaration other
Shsn rooh so is providedor petitteU by Is*.* Omsb~ County
Cattle60. v* mftexmtt,    Mr. Appp.1aa saw. aa
          A peblle offleerIs not lntltfstlte oollest,Soot
renlsu he 1s authorIs& or rrpulretl  te reader ln his ofllelal
eapaolty,any eaapematlon or $00 other thsn sush so asy be pm-
ride4 by law. If tlmlsw ltborlms of m+Ulres the oftleerto
rmaer sw%sla semloes and does not provides Se4 tbevefor,
the affloarIurt rsoder eush smloes wIthoutsh8rige.

         It a publle efiieerool.lssts                  by
                                    ?eaa aat euthorlscr(l
law for senlam~ be Is X%psireUor saUlerlss4ts mr&er la his
oftlola~sspsolty,ha rust reoonatrsr sash tseg t@ the ss+
lrelmtY hs regresentmttheugh be PY bs eMwrlss& by law
Bon@rrrbh C. R. Uereur,      PWJ. 4



fo ro$aia a6 hi8 wepenee6ion tu6  prwided  fey by lew, ho em-
m* retelnIeer for offlol~fl*nlo*8 d&h ?M ie not outhE-
rid br low to ehnrgeOnd r&elm. iaFreE+t    00. 'I.l?0@~6, 101
'Nx. ass, 138 3.E. 110; me0ee CO. v* AM Cnrr15@Oa*   et 01,
(8oM* A&q).)00% yet reporte4.
            A6 te 6errloee wbleh 8 pub118offloor le neither
ngrtfrednor euthorld by low to ron4er ln hle oirlafeloagmolty,
ho eteada(IOa privateeltlxen,and ha UJ eontrrot a8 eat 9rlrate
el8lrwa,to be eea&wasntedthorefw. 8iorrLs v. Kerll~, 79 Tax.
147, 1S 38. EtVl Crosby Coanty t?bttLo Co. t. YeDarmttr Nil 9.11.
86s; 8.3.   v. Mosby, 10 8. Ct. ML9, 188 rt&. 895, 88 Lans. Ch. 83. Mb.
8umuhoorpensatlon,   of eouree.18 aoll4mtedend say be rclte~lJied
by the oifioerin bie private    mpeoity.   The feregoln@ rule,
howewm, la 8abjeet    to tka tollorin(lqwllflaetloa: Thom& the
btfioerbe neither re@reU nor rlrtheris~ by l&r to ma&or 8
reniee la his o?tlofeloagboitj,yet ii ho giree l altlma to
onbere~n~!in any abnner that he l lutherlsulor avqrdra6 to
rmder euaohlenleo in &lo offioL    ir rrrmolty and thmt tlioI.aw
luth c r 1 0s 60requlns
                6        Us to oolloote f8a fez euah l*nlms
tba mono t-hueeollaete4from tbo oltlsen 18 (Iawe& .eLfuted
uader 80I or of offleeend tha effiaerie mqui.re4to leoouat for
lt to the 8etereigntf he repreeente.Rwlpg re nee5tob to tba
ait       thet he re satltledto renderthe 8em Poe an& 6meaa
tbe tee by aathorityof low la the qent     of the eweNl@I, the
offioerla not psdtte0 to prefit by his *raa&ml $on8uot,be%
lb rkrppd, ba e~ab~rthla lwerelgaL,to lemrt that b hailno
batborltyta oolleotthe f- for tbo #o+erel86 bat oelleetod it
la hle eapr,olty  es l privateolt%meb Ihu be. t+ tlreaer (Arlc.)
46 9. (a) 11Sg 99 A. to It.648 6nd o*uo olte4 in the eaaetatlen
ttmrete.
               *Tt1*1.cut6 prov1dr1
              *T&e boardmey proeatlbetolw ngrtlrtloneand
         by-lbwe, la hammy  with the prcnleffmaof thlr title,
         for it0 om pro666415g6 6aQ ~oremaant io* th6 6x6+
         hutlon of eppliamt* for th* praoBloe at aed%ein*
         6nd eb6tetrlee~*

         Thle mle-meklmg wrer dcu not eanfer alitbtlt~ to
08ar8e     net proride for by t&0 atatotee, 00~~~000 lb,eU0r
           I000
the 3~~4 te enlargelk eathorltp or furledlotloa   to a      to
               The powor extend8 only te the e&ab2hahmeot   @,i roga-
letioae;net inaonsleteat
                       with tha lew, but ISIh8rrosytherewith, ,~
fmaoraS10C. IT.Cavnau,    Pq* 5


for the administration                                   by
                        of the powersenQ doties eonierretl
the law upon the f?oaFQ - tha pawer to xvrldothe prees&rel
dot&la by which the pro*lrlonsof the Plw abell go ereeutml.
-ial et al Y. RlaharsoL,et ll, 146 !?.V.(8) 806.
          The stetuteeTorrraine,the 3aoa~I
                                         authoriretbe leea-
-0 of liaencerfor tha prestleeof mdlelne. They 40 net pm-
ride exprsselyfor the lsawnee of a dup3Joetelloenecrin eeme
tlseorl&ml has been lost or demtroya6. No feo la rorlde4
for laeaffroeof a 4tiplleato
                           l.leeaee.The duplleetePioen8a8
et0 Ieeu& end a fee aolleetedtheroforunder l rule l4opted
by tbe ?Jomd.
            Binee ths lnw epeoi?ioally    ooatuzplatertho lo#aena4
at writtea eertifloatcrerlbenoln6that        llo*aaete pmotlae
aedioine   in this State baa boon granted    bl thb Board, it lo oar
optalbnthat    in th elxe%oleeof the mloyimklrq powertbo Rae*
le wathmb6d ta proridefor t&a Issueno*of duplio8tel%een*ea
te mpleoo orl@ml orrtitlastu lest or deet~~ed~ The atatate~
rotb4rlslrqim foe therefor,hwwtr, the Doer(L         imd no 1*601
lutltotlty  ta fix urd eollootone bJ rule. IWin. o6lleetodeaob
ieu for eenieor rendare in It8 offloialoej+waty for whloh
tbo   litwlathorlsoe80 fee to be aolloettd,t&tomonlre thaa
eollbatedoaanotbe le~ftally    retelasdaad oxpond& by #a Beard,
kt doul& be turned over tq the state Tr:(~muw.          Tnrrunt Co.
vr Butl*rj IpoeeeeCounty ** Currlagton,alted above.. Blnoe
tlk6be ho8  hve not beon a$ roprlatod?oT lxp*ndlture by tb@
B o a r d,
        th e y
             a re
                no tlvellrbfe to the Board for any purpeao~
                              Fenit
             The wMettlealetlea       PoeP   o$llootedby the
l& mti
    a xe
       eh nr g
             unties
               o d fbe purpoxt8dl~tborityof a rule adopt&
bJrth& b&y. The permit*     purportte authmltb ~roepe+tt+*
#Uloel etudentato take ooureosin naddiolmo       in rr6diael eollegee,
graQuate,and be a6mittaQte exanhatlon far lieeneebf the ?oati.
‘1118etetutsa nelthcrsrprerelyaor by trpllortloaeutberlseor
requiretbe RoaxQto r0p;ulat.e  th4 0tWeslon of 6taaeateto mod-
loal eollagsa. In lnsufngthee8pamltr end oolleotlnga fee
therefor,it hartundertekrato do SOS and is so dalng it h8e
euoWds6 it0 leufal authsrlty. The only eoaoeraof the Barn*,
under thr lo;+,,la to dettnnine,b’honen ep@.leent for llosa8e
preseatm hlrasalf far eraninetlaa, whetherhe Is u gmdunf6 of
0 vaputclbla  me51081sohoolm le deiind by the statute. The
tee for $ttelT&lng thla feat km ubreosd     wfthia   the $8S&8
ezuafnetlonfee prorldet?  bT law. The !!bard laoks the power to
enlame ltr jerlsQletlon  cad inarearme  lte fee8 bf lleenelfqok-
dentr to mtrlaulste in aedloaleollegee.
pumablo       C. A. Cavnua, Fr(r56


              It
             aeea8 alear that tb* P8ar4, In provl4lng fer 5n4
155alng autrlanlation p5rmlta 5nd oheygltag a too tbarotor,
r*p~*ei!iteU to the appllosntrfor etxebgsraltathat the nom4
ms bl law authorlmtdto regulate the ad5la5lsa ot studeate
w udlorl aoll5ges an4 to ohnrpe th5 tee5 prctaorlbed by it8
m&e tor th6 laruenoo of perzuitafor tb5t purpose.   ho tees
thw 5olle5teb wore oolle5t54 ua4er color ot otftse, and aan-
Qot be ratalned by the 305r4. Tb.7 ahoul4 be turned over to
tbc mate      Truaarer.

          The Vmdorawent   NV    15 aallesto4 under mle of
the psoOrd. Ihe tae 16 r0r ewioralae, or reooawn4ln~ the
 hyaioirno lloe~aed by the Board In thlm state tor liornaing
Pa anotherCtota rlthoot eXMin8tlan. 'IheBoard la twither
8~t~~;O.d      QOf lWqUit&     by lta8Ute tQ fQFQiSk aUOh 6QdO?W-
m5ata. Buffloient irat          are not &van uo to amble 01 to
&tarmirm whether there    were ooll55to6 by the 9a5rd mw
                               teea
                      or under solor of ottioo. It the
b5r5 55 prlvat* oltlram
no*rdin oolleatlngOWh tsea 414 not &v5 the L-iti56M~tet
wh m th elenioaa were ren4omodto undontmd           In any una6r
th*t     the law crutberised       tha Board in ita oiileirl
                               or r*gaired
upeitl   to r a Qd8r
                  m6h lerviou mad to Oh a r a60 toe therotor,
theniaes votb oollrroted
                       In their @rata   aapaoltiu and may
80 ntdnadg lt the oontsaq be true, the teea wre oollseM4
uu8eroolor of effloa 5n4 &haul4 be turned over TV the 8tato
1Tru5M.r.  910 mere toot8 that th5 Kurd nubara r)em lok&
te tunish awh endoruaients   bsaaue~ of their otflol8l   pool-
tion8,tb a th
           f el  yigneitthe lQdQnemQt8   otttei8lly,   or that
they srtabliehd by rul5 or order a tee for ruoh lervloo,bou
Qot 88trbll8Rthat they lapre8eata4to the oitlsuu in any
aanmf that the law wthorlaad then to randsr susb aenlou
offlolrl.1~an4 to oall5ot a tee theroter.        Moaby v. U.S., oit&
ab0vo.
              Va trust that the tore~olag oonatltutu    a lutfl5155t
Mower      ta year qn5atioar.
                                             wbura vezy WalT